Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 and 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abramson et al. (US PG PUB 20180293483), hereinafter "Abramson", in views of Lim et al. (US PG PUB 20160342317), hereinafter "Lim".
Regarding Claim 1, Abramson discloses:
A method, comprising: 
receiving, by a bot service executing on a server computing device, user data (i.e. input processing unit [i.e. a bot service] implemented on a computing device such as server 106 may receive social data [i.e. user data] of one or more person) (¶ 0014 and ¶ 0024 – 0025),
wherein the user data includes data representing an online presence of a user (i.e. the social data [i.e. the user data] includes images, voice data, social media posts, user profile information, etc. [i.e. data representing an online presence] of a specific person [i.e. a user]) (Abstract and ¶ 0014);
analyzing, by the bot service, the user data (i.e. input processing unit [i.e. the bot service] may analyze social data [i.e. the user data] of a specific person) (¶ 0017); 
generating, by the bot service, a personality hypothesis for the user based on the analyzed user data (i.e. the input processing unit [i.e. the bot service] may generate a personality index [i.e. a personality hypothesis] for a specific person [i.e. the user] based on the analyzed social data [i.e. the analyzed user data]) (¶ 0032); 
creating, by the bot service, a user persona for the user based at least in part on the generated personality hypothesis (i.e. the input processing unit [i.e. the bot service] may create a personalized personality index [i.e. a user persona] for the specific person [i.e. the user] based on the personality index [i.e. the generated personality hypothesis]; For example, the identified/collected data may then be processed and applied to the personality index [i.e. based at least in part on the generated personality hypothesis] thereby, creating a personalized personality index [i.e. a user persona] in the theme of the specific person/entity [i.e. the user]) (¶ 0032); 
creating, by the bot service, a personalized bot for the user based on the user persona (i.e. the chat bot [i.e. a personalized bot] may be trained, by the processing unit [i.e. the bot service], using the personalized personality index [i.e. based on the user persona] to interact conversationally in the personality of the specific person associated with the personalized personality index) (¶ 0017, ¶ 0021 and ¶ 0032), 
wherein the personalized bot personalizes at least a user interface, a language, a personality, and a user journey specifically to the user (i.e. language understanding LU model of the chat bot [i.e. the personalized bot] may determine and use conversational attributes of the specific person [i.e. personalizes], such as, style [i.e. a personality], diction, tone, voice [i.e. a user interface], sentence/dialogue length and complexity [i.e. a language], intent & topic [i.e. a user journey], and consistency specific to the person [i.e. the user]) (¶ 0015).
However, Abramson does not explicitly disclose:
continually updating, by the bot service, the personalized bot based on interactions between the personalized bot and the user.
On the other hand, in the same field of endeavor, Lim teaches:
continually updating, by the bot service, the personalized bot based on interactions between the personalized bot and the user (i.e. digital assistant [i.e. the personalized bot] which may be implemented on a server [i.e. the bot service] may be continually refined [i.e. updating] based on the interactions between the digital assistant [i.e. the personalized bot] and the user; For example, digital assistant may dynamically learn user preferences and refine/update its inferences based on the conversations/interactions with the user) (Fig. 2, ¶ 0015, ¶ 0028 and ¶ 0095).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Abramson to include the feature for continually updating, by the bot service, the personalized bot based on interactions between the personalized bot and the user as taught by Lim so that the inferences made by personalized bot may be refined based on the conversations/interactions between the personalized bot and the user (Fig. 2, ¶ 0015, ¶ 0028 and ¶ 0095).



Regarding Claim 2, Abramson and Lim disclose, in particular Lim teaches:
updating the personalized bot based on interactions between the user and a live agent (i.e. the digital assistant [i.e. the personalized bot]  may be updated based on live conversations/interactions between the user and the digital assistant [i.e. a live agent]) (¶ 0028 and ¶ 0091).
The motivation to combine the references is similar to that of claim 1.

Regarding Claim 3, Abramson and Lim disclose, in particular Lim teaches:
wherein the personalized bot includes one or more machine learning algorithms, and wherein said updating the personalized bot includes updating a model of the machine learning algorithms (i.e. digital assistant [i.e. the personalized bot] includes machine learning session [i.e. one or more machine learning algorithms], and the refining/updating is based on updating a user profile [i.e. a model] used by the machine learning session) (¶ 0043 – 0047).
The motivation to combine the references is similar to that of claim 1.

Regarding Claim 5, Abramson and Lim disclose, in particular Abramson teaches:
wherein the user data includes social media data (i.e. the social data [i.e. the user data] includes social media posts]) (Abstract and ¶ 0014).



Regarding Claim 6, Abramson and Lim disclose, in particular Abramson teaches:
wherein the user persona includes a plurality of properties, and wherein each property of the plurality of properties includes a value on a spectrum (i.e. personalized personality index [i.e. the user persona] includes a plurality of attributes/characteristics [i.e. properties], characteristics/properties include data values [i.e. a value on a spectrum]) (¶ 0026).


Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abramson in views of Lim as applied to claim 1 above, and further in view of Morisio et al. (Multi-channel Conversational Agent for Personalized Music Recommendations), hereinafter Morisio.
Regarding Claim 4, Abramson and Lim disclose all the features with respect to Claim 1 as described above.
However, the combination of Abramson and Lim does not explicitly disclose:
wherein the personality hypothesis includes a Myers-Briggs Type Indicator.
On the other hand, in the same field of endeavor, Morisio teaches:
wherein the personality hypothesis includes a Myers-Briggs Type Indicator (i.e. personality type [i.e. the personality hypothesis] includes Myers-Briggs Type Indicator) (page 45 and page 52).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Abramson and Lim to include the feature wherein the personality hypothesis includes a Myers-Briggs Type Indicator as taught by Morisio so that the analysis of the personality type may be based on Myers-Briggs Type Indicator (page 45 and page 52).


Claim(s) 7-12 and 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abramson in views of Gewickey et al. (US PG PUB 20190366557), hereinafter "Gewickey".
Regarding Claim 7, Abramson discloses:
A method, comprising: 
receiving, by a bot service executing on a server computing device, user data from a user (i.e. input processing unit [i.e. a bot service] implemented on a computing device such as server 106 may receive social data [i.e. user data] of one or more person [i.e. from a user]) (¶ 0014 and ¶ 0024 – 0025); 
creating, by the bot service, a user persona for the user based on the received user data (i.e. the input processing unit [i.e. the bot service] may create a personalized personality index [i.e. a user persona] for the specific person [i.e. the user] based on the personality index generated from the social data [i.e. the received user data]; For example, the identified/collected data [i.e. the user data] may then be processed and applied to the personality index thereby, creating a personalized personality index [i.e. a user persona] in the theme of the specific person/entity [i.e. the user]) (¶ 0032); 
analyzing, by the bot service, the received user data to determine at least one communication style of the user and at least one learning style of the user (i.e. the input processing unit [i.e. the bot service] may analyze the social data [i.e. the received user data] to determine conversational attributes of the specific person; the conversational attributes may include style, diction, tone, voice, sentence/dialogue length and complexity [i.e. at least one communication style of the user], intent & topic, and consistency specific to the person [i.e. the user]; the conversational attributes may also include behavioral data/attributes, e.g. user interests, opinions, attitudes, habits, etc. [i.e. at least one learning style of the user]) (¶ 0015 and ¶ 0026); 
creating, by the bot service, a personalized bot for the user based on the user persona, the communication style of the user, and the learning style of the user (i.e. the chat bot [i.e. a personalized bot] may be trained, by the processing unit [i.e. the bot service], using the personalized personality index [i.e. the user persona], the conversational attributes including style, diction, tone, voice, sentence/dialogue length and complexity [i.e. at least one communication style of the user], and behavioral data/attributes, e.g. user interests, opinions, attitudes, habits, etc. [i.e. at least one learning style of the user]) (¶ 0017, ¶ 0021, ¶ 0026 and ¶ 0032).
However, Abramson does not explicitly disclose:
filtering interactions between the personalized bot and the user, 
wherein said filtering comprises altering one or more properties of the interactions such that the interactions are compatible with the user persona, the communication style of the user, and the learning style of the user; and 
interacting, by the personalized bot, with the user via the filtered interactions.
On the other hand, in the same field of endeavor, Gewickey teaches:
filtering interactions between the personalized bot and the user (i.e. robot [i.e. the personalized bot] may filter stimulus-response pairs [i.e. interactions] between the robot [i.e. the personalized bot] and the user) (¶ 0059), 
wherein said filtering comprises altering one or more properties of the interactions such that the interactions are compatible with the user persona, the communication style of the user, and the learning style of the user (i.e. the filtering may include selecting response strategies [i.e. altering one or more properties] for responses [i.e. the interaction] wherein the responses are filtered based on the user’s personality profile [i.e. the user persona], questioning or otherwise ‘testing’ the target users for interest levels [i.e. learning style], and the user’s language [i.e. the communication style]) (504, 506 & 508 – Fig. 5, ¶ 0019, ¶ 0023, ¶ 0061and ¶ 0067); and 
interacting, by the personalized bot, with the user via the filtered interactions (i.e. the robot [i.e. the personalized] bot may interact with the user using the filtered responses [i.e. interactions]) (510 – Fig. 5 and ¶ 0061 – 0062).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Abramson to include the feature for filtering interactions between the personalized bot and the user, wherein said filtering comprises altering one or more properties of the interactions such that the interactions are compatible with the user persona, the communication style of the user, and the learning style of the user; and interacting, by the personalized bot, with the user via the filtered interactions as taught by Gewickey so that the personalized bot may interact with the user based on the user’s personality, preferences and interests (¶ 0019, ¶ 0023, ¶ 0061and ¶ 0067).
Regarding Claim 8, Abramson and Gewickey disclose, in particular Gewickey teaches:
continually updating the personalized bot based on the filtered interactions between the personalized bot and the user (i.e. robot [i.e. the personalized bot] may continually update itself based on the past interactions [i.e. the filtered interactions between the personalized bot and the user]) (¶ 0013 and ¶ 0023).
The motivation to combine the references is similar to that of claim 7.

Regarding Claim 9, Abramson and Gewickey disclose, in particular Gewickey teaches:
wherein the personalized bot includes one or more machine learning algorithms, and wherein said updating the personalized bot includes updating a model of the machine learning algorithms (i.e. The robot may store the person's profile, and thereby later recognize that person, e.g. by employing facial recognition software, when that person is again interacting with the robot [i.e. requires machine learning algorithm, and updating a model of the machine learning algorithms]) (¶ 0020).
The motivation to combine the references is similar to that of claim 7.

Regarding Claim 10, Abramson and Gewickey disclose, in particular Gewickey teaches: updating the personalized bot based on interactions between the user and a live agent (i.e. updating the robot [i.e. the personalized bot] is based on the interaction between the human user and the robot [i.e. a live agent]) (¶ 0020).
The motivation to combine the references is similar to that of claim 7.

Regarding Claim 11, Abramson and Gewickey disclose, in particular Abramson teaches:
wherein the user data includes social media data (i.e. the social data [i.e. the user data] includes social media posts) (Abstract and ¶ 0014).

Regarding Claim 12, Abramson and Gewickey disclose, in particular Abramson teaches:
wherein the user persona includes a plurality of properties, and wherein each property of the plurality of properties includes a value on a spectrum (i.e. personalized personality index [i.e. the user persona] includes a plurality of attributes/characteristics [i.e. properties], characteristics/properties include data values [i.e. a value on a spectrum]) (¶ 0026).


Regarding Claim 14, Abramson discloses:
A system (i.e. system for creating a conversational chat bot of a specific person) (Fig. 1 and ¶ 0018), comprising: 
at least one processor (i.e. one or more processors) (¶ 0023); and 
at least one non-transitory computer-readable storage medium storing one or more processor-executable instructions that, when executed by the at least one processor (i.e. memory storing program instructions) (¶ 0018 and ¶ 0023),
provide a bot service configured to: 
receive user data from a user (i.e. input processing unit [i.e. a bot service] implemented on a computing device such as server 106 may receive social data [i.e. user data] of one or more person [i.e. from a user]) (¶ 0014 and ¶ 0024 – 0025); 
create a user persona for the user based on the received user data (i.e. the input processing unit [i.e. the bot service] may create a personalized personality index [i.e. a user persona] for the specific person [i.e. the user] based on the personality index generated from the social data [i.e. the received user data]; For example, the identified/collected data [i.e. the user data] may then be processed and applied to the personality index thereby, creating a personalized personality index [i.e. a user persona] in the theme of the specific person/entity [i.e. the user]) (¶ 0032); 
analyze the received user data to determine at least one communication style of the user and at least one learning style of the user (i.e. the input processing unit [i.e. the bot service] may analyze the social data [i.e. the received user data] to determine conversational attributes of the specific person; the conversational attributes may include style, diction, tone, voice, sentence/dialogue length and complexity [i.e. at least one communication style of the user], intent & topic, and consistency specific to the person [i.e. the user]; the conversational attributes may also include behavioral data/attributes, e.g. user interests, opinions, attitudes, habits, etc. [i.e. at least one learning style of the user]) (¶ 0015 and ¶ 0026); 
create a personalized bot for the user based on the user persona, the communication style of the user, and the learning style of the user (i.e. the chat bot [i.e. a personalized bot] may be trained, by the processing unit [i.e. the bot service], using the personalized personality index [i.e. the user persona], the conversational attributes including style, diction, tone, voice, sentence/dialogue length and complexity [i.e. at least one communication style of the user], and behavioral data/attributes, e.g. user interests, opinions, attitudes, habits, etc. [i.e. at least one learning style of the user]) (¶ 0017, ¶ 0021, ¶ 0026 and ¶ 0032).
However, Abramson does not explicitly disclose:
filter interactions between the personalized bot and the user, wherein said filtering comprises altering one or more properties of the interactions such that the interactions are compatible with the user persona, the communication style of the user, and the learning style of the user; and interacting, by the personalized bot, with the user via the filtered interactions.
On the other hand, in the same field of endeavor, Gewickey teaches:
filter interactions between the personalized bot and the user (i.e. robot [i.e. the personalized bot] may filter stimulus-response pairs [i.e. interactions] between the robot [i.e. the personalized bot] and the user) (¶ 0059), 
wherein said filtering comprises altering one or more properties of the interactions such that the interactions are compatible with the user persona, the communication style of the user, and the learning style of the user (i.e. the filtering may include selecting response strategies [i.e. altering one or more properties] for responses [i.e. the interaction] wherein the responses are filtered based on the user’s personality profile [i.e. the user persona], questioning or otherwise ‘testing’ the target users for interest levels [i.e. learning style], and the user’s language [i.e. the communication style]) (504, 506 & 508 – Fig. 5, ¶ 0019, ¶ 0023, ¶ 0061and ¶ 0067); and 
interacting, by the personalized bot, with the user via the filtered interactions (i.e. the robot [i.e. the personalized] bot may interact with the user using the filtered responses [i.e. interactions]) (510 – Fig. 5 and ¶ 0061 – 0062).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Abramson to include the feature for filtering interactions between the personalized bot and the user, wherein said filtering comprises altering one or more properties of the interactions such that the interactions are compatible with the user persona, the communication style of the user, and the learning style of the user; and interacting, by the personalized bot, with the user via the filtered interactions as taught by Gewickey so that the personalized bot may interact with the user based on the user’s personality, preferences and interests (¶ 0019, ¶ 0023, ¶ 0061and ¶ 0067).

Regarding Claim 15, Abramson and Gewickey disclose, in particular Gewickey teaches:
continually update the personalized bot based on the filtered interactions between the personalized bot and the user (i.e. robot [i.e. the personalized bot] may continually update itself based on the past interactions [i.e. the filtered interactions between the personalized bot and the user]) (¶ 0013 and ¶ 0023).
The motivation to combine the references is similar to that of claim 14.


Regarding Claim 16, Abramson and Gewickey disclose, in particular Gewickey teaches:
wherein the personalized bot includes one or more machine learning algorithms, and wherein said updating the personalized bot includes updating a model of the machine learning algorithms (i.e. The robot may store the person's profile, and thereby later recognize that person, e.g. by employing facial recognition software, when that person is again interacting with the robot [i.e. requires machine learning algorithm, and updating a model of the machine learning algorithms]) (¶ 0020).
The motivation to combine the references is similar to that of claim 7.

Regarding Claim 17, Abramson and Gewickey disclose, in particular Gewickey teaches:
herein the bot service is further configured to update the personalized bot based on interactions between the user and a live agent (i.e. updating the robot [i.e. the personalized bot] is based on the interaction between the human user and the robot [i.e. a live agent]) (¶ 0020).
The motivation to combine the references is similar to that of claim 7.

Regarding Claim 18, Abramson and Gewickey disclose, in particular Abramson teaches:
wherein the user data includes social media data (i.e. the social data [i.e. the user data] includes social media posts) (Abstract and ¶ 0014).

Regarding Claim 19, Abramson and Gewickey disclose, in particular Abramson teaches:
wherein the user persona includes a plurality of properties, and wherein each property of the plurality of properties includes a value on a spectrum (i.e. personalized personality index [i.e. the user persona] includes a plurality of attributes/characteristics [i.e. properties], characteristics/properties include data values [i.e. a value on a spectrum]) (¶ 0026).


Claim(s) 13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abramson in views of Gewickey as applied to claims 7 and 14 above, and further in view of Lim.
Regarding Claim 13, Abramson and Gewickey disclose all the features with respect to Claim 7 as described above.
However, the combination of Abramson and Gewickey does not explicitly disclose:
providing, by the bot service, a dashboard to the user, wherein the dashboard is operable to present data about information stored and shared by the personalized bot.
On the other hand, in the same field of endeavor, Lim teaches:
providing, by the bot service, a dashboard to the user, wherein the dashboard is operable to present data about information stored and shared by the personalized bot (i.e. digital assistant [i.e. the bot service] may provide user interface [i.e. a dashboard] for the user, wherein the user interface may present information about Restaurant A [i.e. data about information] that was stored along with GPS coordinates and timestamp, wherein the information about Restaurant A may be shared by the digital assistant [i.e. the personalized bot] to the user) (Fig. 6, ¶ 0034 and ¶ 0059).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Abramson and Gewickey to include the feature for providing, by the bot service, a dashboard to the user, wherein the dashboard is operable to present data about information stored and shared by the personalized bot as taught by Lim so that the digital assistant may confirm the inference made for the user by obtaining feedback from the user via user interface (¶ 0034 and ¶ 0059).

Regarding Claim 20, Abramson and Gewickey disclose all the features with respect to Claim 14 as described above.
However, the combination of Abramson and Gewickey does not explicitly disclose:
wherein the bot service is further configured to provide a dashboard to the user, wherein the dashboard is operable to present data about information stored and shared by the personalized bot.
On the other hand, in the same field of endeavor, Lim teaches:
wherein the bot service is further configured to provide a dashboard to the user, wherein the dashboard is operable to present data about information stored and shared by the personalized bot (i.e. digital assistant [i.e. the bot service] may provide user interface [i.e. a dashboard] for the user, wherein the user interface may present information about Restaurant A [i.e. data about information] that was stored along with GPS coordinates and timestamp, wherein the information about Restaurant A may be shared by the digital assistant [i.e. the personalized bot] to the user) (Fig. 6, ¶ 0034 and ¶ 0059).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Abramson and Gewickey to include the feature for providing, by the bot service, a dashboard to the user, wherein the dashboard is operable to present data about information stored and shared by the personalized bot as taught by Lim so that the digital assistant may confirm the inference made for the user by obtaining feedback from the user via user interface (¶ 0034 and ¶ 0059).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOE MIN HLAING whose telephone number is (303)297-4282. The examiner can normally be reached Monday-Friday 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Soe Hlaing/Primary Examiner, Art Unit 2451